PARSONS, J.
I concur in reversing this judgment, and agree with my brother Chilton on the constitutionality of the law, authorising the State Bank and Branches to appoint bank agents, but I am of the opinion that the statute of 1S07, which limits the lien of executions to commence from the time that such writs may go into the hands of the sheriff, under-sheriff coroner, or other officer, and the several decisions, which restrict the lien to the county in which the execution may go, do not apply to this case, and must be construed in reference to such officers as then existed by die law. I am inclined to think that it was not the intention of the Legislature, in the creation of this new officer, to take from process of execution in his hands the incident of a lien, and that a lien is neither given nor taken away by the statute of 1843. This being the case, the lien results from the common law, commences from the test of the writ, and is co-extensive with the officer’s jurisdiction — that is, extends over the State.
DARGAN, C. J.
The question in this case is, whether the delivery of the execution in favor of the Bank against Beard, to Marsh, the bank agent, created a lien in favor of the Bank upon the goods of the defendant in the execution. At common law, an execution bound the goods of the defendant from its test, but by our statute, the goods are not bound until the *394delivery of the writ to the sheriff, under-sheriff, coroner, or other officer, to be executed.- — day’s Dig. 20S. [ cannot bring my mind to the conclusion that by the term, other officer, the Legislature intended other than a county officer, who might be appointed by law to execute process in a case where both the sheriff and the coroner were incompetent to do it. This, I think, is the reasonable and fair construction of the act of 1807. We must then look to the act of 1843, by which the State Bank and its branches were authorised to appoint agents to execute process in their favor, and if the lien be not given by this act, it cannot be created at all, by the delivery of an execution to such agent. The language of that act is as follows: “Each of the Banks aforesaid may appoint an agent, who shali have the power to serve notices, subpoenas, attachments, executions, and other process, and shall have the same powers and shall be entitled to the same fees, and shall observe the same regulations, as the existing laws prescribe to sheriffs, and said Banks shall require a bond of such officer with sufficient securities, in the penal sum of not less than ten thousand dollars, faithfully to perform all the duties of his office; which bond may be increased, if necessary, and he shall also be required to subscribe on oath faithfully and honestly to demean himself in his said office.” It cannot be pretended that this act creates a lien on the goods of the defendant by the delivery of an execution to the bank agent, in express words; if the lien exists at all, it must be by construction, presuming that such must have been the intention of the Legislature. But I am unwilling to indulge that presumption. We know that these bank agents could execute process in any part of the State; their jurisdiction was confined to no one particular county; and if a lien was created by the delivery of an execution to them, it would bind the goods of the defendant co-extensive with the limits of the State. Such it construction as that would lead to results, which, I do not think, the Legislature intended. For instance, the bank agent might have an execution in his hands in one county,, and another creditor may have an execution in the hands of a sheriff of another; the creditor, whose execution is in the hands,of.the sheriff, may, by his own diligence and at his own expense, discover property of the defendant and point it out to the sheriff, but the bank agent will then step in and claim the proceeds; thus *395the diligence and industry of the creditor will inure to the benefit of the Bank. The case supposed may be the very case at bar; the execution was placed in the hands of Marsh, the bank agent, in Mobile; he never went to the county of Monroe, but as soon as Roberts ascertained that Beard had property in Monroe and caused his execution to be levied on it, then the Bank claimed the benefit of the levy by virtue of their older lien. Such results could never have been contemplated by the Legislature. It is the settled rule of law that the lien of an execution, created by its being delivered to the sheriff, binds only the property of the defendant within the limits of the county to which it is issued, (Pond v. Griffin, 1 Ala. 678,) and I am unwilling to hold that the delivery of execution to an officer will bind the goods of the defendant, wherever situated within the State, unless satisfied that such was the intention of the Legislature. Of this, I cannot be, from the language of act of 1843, under which those agents were appointed. I therefore hold that if the Bank saw fit to put an execution in the hands of their agent, instead of the sheriff of the county, no lien was created on the goods of the defendant, until there was an actual levy, or seizure of the property by him; and thus holding, I think the judgment should be affirmed.